AO 120 (Rev. 08/10)
                             Mail Stop 8                                                      REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                            FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                             ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                                  TRADEMARK

                In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
        filed in the U.S. District Court                       Western District of Texas                              on the following
      G Trademarks or       G✔  Patents. ( G the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                      U.S. DISTRICT COURT
      6:20-cv-404                        5/19/2020                                          Western District of Texas
PLAINTIFF                                                                  DEFENDANT
 WSOU INVESTMENTS, LLC d/b/a BRAZOS                                          DELL TECHNOLOGIES INC., DELL INC., AND EMC
 LICENSING AND DEVELOPMENT                                                   CORPORATION


        PATENT OR                      DATE OF PATENT
                                                                                     HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 7,212,536                                 5/1/2007                 WSOU Investments, LLC

2

3

4

5


                                 In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                   G Amendment                G Answer           G Cross Bill            G Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                     HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
  06/24/2021 6:20-cv404 Order dismissing case document #11




                                                                                                                          DATE
                                                                                                                                 06/24/2021


Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                      Reset
